Wright, J.,
concurring. I write separately to voice my strong approval of the posture adopted by the court of appeals below. That court held that:
“Because appellee did not apply for status as a successor in interest, he cannot be assigned that status under the third method, and to the extent that the trial court may have ordered an apportionment under the third method, it was error to do so. Appellee cannot be a successor in interest as to the entire resources and liabilities of the corporation’s account, pursuant to the first method, as appellee did not purchase the whole *353of the corporation’s business. Instead, he acquired the transfer of all the assets of the individual business he purchased. Therefore, as to the portion of the resources and liabilities of the account attributable to the business only, he is a successor in interest under the first method.”
*352what it purports to be, but for what, in essence, it is. In short, this court looks through the form to the substance of the proposed transaction.” Id. at 67. See, also, Loveman v. Hamilton (1981), 66 Ohio St. 2d 183,184 [20 O.O.3d 194]; State v. Pearson (1980), 62 Ohio St. 2d 291, 293 [16 O.O.3d 332]; State v. Billups (1979), 57 Ohio St. 2d 31, 39 [11 O.O.3d 150]; State, ex rel. Special Prosecutors, v. Judges (1978), 55 Ohio St. 2d 94, 95 [9 O.O.3d 88]; Mohawk Utilities v. Pub. Util. Comm. (1974), 37 Ohio St. 2d 47, 51 [66 O.O.2d 128]; Moriarty V. Westgate Center, Inc. (1961), 172 Ohio St. 402, 410 [16 O.O.2d 252],
*353This result is certainly justified pursuant to R.C. 4141.24(F) as it is applied to the facts of this case. It is undisputed that appellee purchased a segregated and identifiable portion of the assets of the predecessor corporation. This transfer amounted to only one-third of the total assets of the predecessor. Moreover, it is uncontested that the remaining two-thirds of the predecessor’s assets, in the form of two distinct businesses, were sold at different points in time to separate parties operating these businesses as separate ventures at separate geographical locations.
These considerations militate the final conclusion reached by the majority. In enacting R.C. 4141.24(F), the legislature never intended to saddle a business entity such as that purchased by appellee with the unemployment compensation tax liability of two other entirely distinct, independent, and unrelated business ventures.
Therefore, the court of appeals’ application of R.C. 4141.24(F) and the concomitant allocation of tax liability are both reasonable and correct. Appellee did not purchase the whole of the predecessor corporation’s business. Appellee acquired only that portion of the assets and liabilities attributable to the individual business he actually purchased. Thus, he is a successor in interest, under the first method articulated in R.C. 4141.24(F), only as to those separate assets and liabilities. To interpret this legislative mandate in any other fashion would do violence to both common sense and fair-minded treatment of the taxpayer.